


Exhibit 10.6

 

 

THE NEW YORK TIMES COMPANY

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

 

 

 

 

 

 

 

 

 

Effective January 1, 1983,

Amended and Restated Effective February 19, 1987
Amended May 5, 1989

Amended and Restated Effective January 1, 1993

Amended and Restated Effective January 1, 2004

 

--------------------------------------------------------------------------------


 

THE NEW YORK TIMES COMPANY

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

 

PURPOSE

 

The Supplemental Executive Retirement Plan is designed to provide a benefit
which, when added to the retirement income provided under other Company plans,
will ensure the payment of a competitive level of retirement income to key
senior executives of The New York Times Company, thereby providing an additional
incentive for assuring orderly management succession. Eligibility for
participation in the Plan shall be limited to executives designated by the
Executive Committee. This Plan become effective on January 1, 1983, and shall be
effective as to each Participant on the date he or she is designated as such
hereunder.

 

2

--------------------------------------------------------------------------------


 

SECTION I

 

DEFINITIONS

 

1.1.                              “Basic Plan” means the qualified defined
benefit pension plan to which the Company makes or has made contributions on
behalf of a designated Participant (including, but not limited to The New York
Times Companies Pension Plan, The Guild-Times Pension Plan, The New York Times
Company Retirement Annuity Plan (non-contributory portion)) and any excess
benefit plan (within the meaning of Section 3(36) of the Employee Retirement
Income Security Act of 1974) pursuant to which the Company makes payments to or
on behalf of a designated Participant.

 

1.2.                              “Basic Plan Benefit” means the amount of
benefit payable to a Participant under any Basic Plan, assuming immediate
commencement of payments as of the date of Retirement, with benefits payable in
the form of a straight life annuity.

 

1.3                                 “Child” means a natural or legally adopted
child of a Participant and his/her Surviving Spouse.

 

1.4                                 “Company” means The New York Times Company
and its subsidiaries and affiliates.

 

1.5                                 “Dependent Child” means any unmarried Child
who resides with a Participant or a Surviving Spouse at the time of
Participant’s or the Surviving Spouse’s death, as applicable.

 

1.6                                 “Executive Committee” or “Committee” means a
committee consisting of the Chairman and the President of The New York Times
Company.

 

1.7                                 “Final Average Earnings” means effective
April 1, 2000,the average of the highest consecutive sixty (60) months of
Earnings out of the last one hundred twenty

 

3

--------------------------------------------------------------------------------


 

(120) months preceding the date on which the Participant retires or terminates
employment multiplied by twelve (12). “Earnings” for any calendar year shall
include the Participant’s base salary, annual cash bonuses and sales commissions
paid during such year, and shall exclude any other compensation (such as
deferred incentive compensation under the Long-Range Incentive Plan, retirement
units, performance awards under the Executive Incentive Award Plan and stock
options under the 1974 Incentive Stock Option Plan, the Employee Stock Purchase
Plan and any successor plans) and any contributions to or benefits under this
Plan or any other pension, profit-sharing, stock bonus or other plan of deferred
compensation; except that amounts deferred under a non-qualified deferred
compensation plan and/or amounts which the Company contributes to a plan on
behalf of the Participant pursuant to a salary reduction agreement which are not
includible in the Participant’s gross income under Section 125, 402(e)(3),
492(h) or 403(b) of the Code shall be included.

 

1.8                                 “Key Executive Position” means a position so
designated by the Committee.

 

1.9                                 “Participant” means a key senior executive
of the Company who has been designated as a Participant by the Committee. An
executive shall become a Participant in the Plans as of the date he or she is
individually selected by, and specifically named by the Committee for inclusion
in the Plan. If a participant is reclassified to a responsibility that is not a
Key Executive Position, the Participant’s continuing eligibility will be subject
to the approval of the Committee.

 

1.10                           “Plan” means The New York Times Company
Supplemental Executive Retirement Plan.

 

4

--------------------------------------------------------------------------------


 

1.11                           “Retirement” means the termination of a
Participant’s employment with the Company on one of the retirement dates
specified in Section 2.1.

 

1.12                           “Service” means the Participant’s service for
vesting purposes as defined in the Basic Plan, up to a maximum of twenty (20)
years, and shall include any additional service credit in specific situations as
may be authorized by the Committee. Additionally, service shall include any
credits for service pursuant to a buyout plan or agreement accepted by a
Participant.

 

1.13                           “Surviving Spouse” means the Participant’s spouse
who qualifies for a surviving spouse’s benefit under the Basic Plan in the event
of a Participant’s death before retirement.

 

1.14                           The masculine gender, where appearing in the
Plan, will be deemed to include the feminine gender, and the singular may
include the plural, unless the context clearly indicates the contrary.

 

5

--------------------------------------------------------------------------------


 

SECTION II

 

ELIGIBILITY FOR BENEFITS

 

2.1.                              Each Participant with ten (10) or more years
of Service shall be eligible to retire and receive a benefit under this Plan
beginning on one of the following dates:

 

(a)  “Normal Retirement Date,” which is the first day of the month following the
month in which the Participant reaches age sixty-five (65).

 

(b)  “Early Retirement Date,” which is the first day of any month following (i)
the Participant’s sixtieth (60th) birthday when an election to retire has been
made in accordance with Section 4.1(a), or (ii) if the Committee consents to the
Participant’s early retirement, the Participant’s fifty-fifth (55th) birthday.

 

(c)  “Postponed Retirement Date,” which in the case of a Participant who
terminates his employment with the Company after his Normal Retirement Date, is
the first day of the month next following the month in which the Participant
terminates employment with the Company.

 

2.2.                              For purposes of determining a Participant’s
age under this plan and retirement dates thereunder, the age of a Participant
shall include any age credit pursuant to a buyout plan or agreement accepted by
a Participant.

 

6

--------------------------------------------------------------------------------


 

SECTION III

 

AMOUNT OF AND FORM RETIREMENT BENEFIT

 

3.1.                              The annual retirement benefit payable at
Normal Retirement Date under the Plan shall equal the excess, if any, of (a)
fifty percent (50)% of the Final Average Earnings (prorated at two and one-half
percent (2.5%) times Final Average Earnings times years of Service for Service
of less than twenty (20) years) over (b) the sum of the Basic Plan Benefits
payable as of the Participant’s Normal Retirement Date.

 

3.2.                              The annual benefit payable at an Early
Retirement Date shall equal the benefit determined using the formula in
Section 3.1, reduced by four percent (4%) for each year (one-third (1/3) of one
percent (1%) for each month) benefits commenced prior to age sixty (60), less
the sum of the annual Basic Plan Benefits payable as of the Participant’s Early
Retirement Date.

 

3.3.                              The annual benefit payable at a Postponed
Retirement Date shall be equal to the benefit determined in accordance with
Section 3.1 based on the Participant’s Service and Final Average Earnings as of
the Participant’s Normal Retirement Date.

 

3.4.                              Retirement Benefits payable under this Plan
shall be payable at the same time and in the same manner as benefits under the
Basic Plan (except the Level Income options), unless otherwise determined by the
Company. Once in pay status, a Participant may not change the form of benefit
payable under the Plan.

 

7

--------------------------------------------------------------------------------


 

SECTION IV

 

PAYMENT OF RETIREMENT BENEFITS

 

4.1.                                                      (a)  A Participant
with ten (10) or more years of Service who is age sixty (60) or older, may elect
to retire under the Plan by giving a minimum of six months’ notice to the
Committee (unless such notice is waived by the Committee).

 

(b)         A Participant with ten (10) or more years of Service who is not
eligible for early retirement under Section 4.1(a) may request retirement under
this Plan as of the first of any month between the ages of fifty-five (55) and
sixty (60), but such request shall be subject to the approval of the Committee
which may approve or deny the request based on the needs of the Company.  If the
request is denied, the Committee and the Participant will defer such Retirement
under this Plan for a mutually agreed upon period time. This will not preclude
the right of the Participant to retire under the Basic Plan, in which case the
Participant will not be entitled to any benefit hereunder.

 

4.2.                              Benefits payable in accordance with
Section III will commence on the Participant’s date of Retirement under
Section 2.1. Plan payments must begin immediately upon Retirement and may not be
deferred. Benefits will continue to be paid on the first day of each succeeding
month. The last payment will be on the first day of the month in which the
retired Participant dies unless an optional form of benefit was elected in
accordance with Section 3.4.

 

8

--------------------------------------------------------------------------------


 

SECTION V

 

DEATH BENEFITS

 

5.1.                                                      (a)          If a
Participant dies while actively employed by the Company or while receiving
Long-Term Disability benefits from the Company and (i) a Surviving Spouse is
eligible to receive benefits under the provisions of a Basic Plan and (ii) the
Participant had ten (10) or more years of Service and (iii) the Participant’s
age plus Service equaled or exceeded sixty-five (65), the Surviving Spouse shall
be entitled to receive an annual benefit commencing as of the month following
the month in which the Participant’s death occurs in an amount equal to fifty
percent (50%) of the amount of the Participant’s accrued benefit as of his date
of death determined in accordance with Section III in which case the sum of the
Basic Plan Benefits actually payable as of each respective benefit payment date
hereunder shall be substituted for the sum of the Basic Plan Benefits payable as
of the Participant’s Normal Retirement Date. The reduction described in
Section 3.2 for the early payment of benefits shall not apply to this benefit.

 

(b)         If there is no Surviving Spouse, but there are dependent children
under age twenty-three (23), or if the Surviving Spouse dies while there are
dependent children under age twenty-three (23), the Surviving Spouse’s benefits
will be shared equally by each such child until he or she reaches the age of
twenty-three (23).

 

5.2.                              The Surviving Spouse’s benefit will be payable
monthly, and will commence on the first day of the month following the month in
which the Participant dies. The last payment will be made on the first day of
the month in which the Surviving Spouse dies, or, where Section 5.1(b) applies,
the date a dependent child reaches age twenty-three (23) or dies.

 

9

--------------------------------------------------------------------------------


 

SECTION VI

 

FORFEITURE OF BENEFIT

 

Notwithstanding any other provision of this Plan, if at any time during which a
Participant is entitled to receive payments under the Plan, the Participant
elects to engage in any business or practice or become employed in any position,
which the Committee, in its sole discretion, deems to be in competition with the
Company or any of its business or interests, or which is deemed by the
Committee, in its sole discretion, to be otherwise prejudicial to any of its
interests, or such Participant fails to make himself available to the Company
for reasonable consultation and other services, the Committee, in its sole
discretion, may cause the Participant’s entire interest in benefits otherwise
payable under the Plan to be forfeited and discontinued, or may cause the
Participant’s payments of benefits under the Plan to be limited or suspended
until such Participant is no longer engaging in the conduct above or for such
other period the Committee finds advisable under the circumstances, or may take
any other action the Committee, in its sole discretion, deems appropriate. The
decision of the Committee shall be final. The omission or failure of the
Committee to exercise this right at any time shall not be deemed a waiver of its
right to exercise such right in the future. The exercise of discretion will not
create a precedent in any future cases.

 

10

--------------------------------------------------------------------------------


 

SECTION VII

 

MISCELLANEOUS

 

7.1                                 This Plan shall be binding on the Company
and its successors and assigns. In furtherance of the foregoing, the Company may
assign its obligations to make payments under this Plan to any successor to all
or substantially all of the Company’s business.

 

7.2.                              The Committee may, in its sole discretion,
terminate, suspend or amend this Plan at any time or from time to time, in whole
or in part. However, no amendment or suspension of the Plan will affect a
retired Participant’s right or the right of a Surviving Spouse or other
beneficiary to continue to receive a benefit in accordance with this Plan as in
effect on the date such Participant commenced to receive a benefit under this
Plan.

 

7.3.                              Nothing contained herein will confer upon any
Participant or other employee the right to be retained in the service of the
Company nor will it interfere with the right of the Company to discharge or
otherwise deal with Participants and other employees without regard to the
existence of this Plan.

 

7.4.                              This Plan is intended to meet the Employee
Retirement Income Security Act’s definition of “an unfunded plan for management
or other highly compensated individuals” and, as such, the Company will make
Plan benefit payments solely on a current disbursement basis out of general
assets of the Company.

 

7.5.                              To the maximum extent permitted by law, no
benefit under this Plan will be assignable or subject in any manner to
alienation, sale, transfer, claims of creditors, pledge, attachment or
encumbrances of any kind.

 

7.6.                              The Committee may adopt rules and regulations
and hire an individual or an entity to assist it in the administration of the
Plan.

 

11

--------------------------------------------------------------------------------


 

7.7.                              This Plan is established under and will be
construed according to the laws of the State of New York.

 

7.8.                              Claims. If any Participant, beneficiary or
other properly interested party is in disagreement with any determination that
has been made under the Plan, a claim may be presented, but only in accordance
with the procedures set forth herein.

 

(a)                                  Original Claim. Any Participant,
beneficiary or other properly interested party may, if he/she so desires, file
with the Committee a written claim for benefits or a determination under the
Plan. Within ninety (90) days after the filing of such a claim, the Committee
shall notify the claimant in writing whether the claim is upheld or denied in
whole or in part or shall furnish the claimant a written notice describing
specific special circumstances requiring a specified amount of additional time
(but not more than one hundred eighty (180) days from the date the claim was
filed) to reach a decision in the claim. If the claim is denied in whole or in
part, the Committee shall state in writing:

 

(i)                                     the reasons for the denial;

 

(ii)                                  the references to the pertinent provisions
of this Plan on which the denial is based;

 

(iii)                               a description of any additional material or
information necessary for the claimant to perfect the claim and an explanation
of why such material or information is necessary; and

 

(iv)                              an explanation of the claims review procedure
set forth in this section.

 

(b)                                 Claim Review Procedure. Within sixty (60)
days after receipt of notice that a claim has been denied in whole or in part,
the claimant may file with

 

12

--------------------------------------------------------------------------------


 

the Committee a written request for a review and may, in conjunction therewith,
submit written issues and comments. Within sixty (60) days after the filing of
such a request for review, the Committee shall notify the claimant in writing
whether, upon review, the claim was upheld or denied in whole or in part or
shall furnish the claimant a written notice describing specific special
circumstances requiring a specified amount of additional time (but not more than
one hundred twenty (120) days from the date the request for review was filed) to
reach a decision on the request for review.

 

(c)                                  General Rules.

 

(i)                                     No inquiry or question shall be deemed
to be a claim or a request for a review of a denied claim unless made in
accordance with the foregoing claims procedure. The Committee may require that
any claim for benefits and any request for a review of denied claim be filed on
forms to be furnished by the Committee upon request.

 

(ii)                                  All decisions on claims and on requests
for a review of denied claims shall be made by the Committee. The decisions of
the Committee shall be final, binding and conclusive upon all persons.

 

(iii)                               The decision of the Committee on a claim and
on a request for a review of a denied claim shall be served on the claimant in
writing. If a decision or notice is not received by a claimant within the time
specified, the claim or request for a review of a denied claim shall be deemed
to have been denied.

 

(iv)                              Prior to filing a claim or a request for a
review of a denied claim, the claimant or the claimant’s representative shall
have a reasonable opportunity to review a copy of this Plan and all other
pertinent documents in the possession of the Company and the Committee.

 

13

--------------------------------------------------------------------------------


 

(v)                                 The individuals serving on the Committee
shall, except as prohibited by law, be indemnified and held harmless by the
employer from any and all liabilities, costs, and expenses (including legal
fees), to the extent not covered by liability insurance arising out of any
action taken by any individual of this Committee with respect to this Plan,
unless such liability arises from the individual’s claim for such individual’s
own benefit, the proven gross negligence, bad faith, or (if the individual had
reasonable cause to believe such conduct was unlawful) the criminal conduct of
such individual. This indemnification shall continue as to an individual who has
ceased to be a member of the Committee for the employer and shall enure to the
benefit of the heirs, executors and administrators of such an individual.

 

14

--------------------------------------------------------------------------------


 

APPENDIX I

 

Everything in this Plan to the contrary notwithstanding, the following
Participants shall have benefits under this Plan as provided in their respective
agreements with the Company as follows:

 

1.               Lance R. Primis: as per his agreement with the Company dated
December 4, 1996.

 

15

--------------------------------------------------------------------------------
